Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 1 of 15 Page ID #:1291



 1   SEKI, NISHIMURA & WATASE, LLP
 2   GILBERT M. NISHIMURA (SBN 57905)
     gnishimura@snw-law.com
 3   JANET L. KEUPER (SBN 128417)
 4   jkeuper@snw-law.com
     600 Wilshire Boulevard, Suite 1250
 5   Los Angeles, California 90017
 6   Tel.: (213) 481-2869 | Fax: (213) 481-2871
 7   Attorneys for Defendant JAMES SEXTON
 8
                        UNITED STATES DISTRICT COURT
 9
10                    CENTRAL DISTRICT OF CALIFORNIA
11
     ANTHONY BROWN,                           Case No.: 2:15-cv-02162 DDP(Ex)
12
13                  Plaintiff,                (Hon. Dean D. Pregerson)
14         vs.                                DEFENDANT JAMES SEXTON’S
15                                            ANSWER TO PLAINTIFF’S
     COUNTY OF LOS ANGELES,                   COMPLAINT FOR DAMAGES;
16   SHERIFF LEROY D. BACA,                   DEMAND FOR JURY TRIAL
17   UNDERSHERIFF PAUL TANAKA,
     CAPTAIN WILLIAM CAREY,                   Action Filed: March 24, 2015
18   LIEUTENANT GREGORY
19   THOMPSON, LIEUTENANT                     (Assigned to Magistrate Judge Charles
     STEPHEN LEAVINS, SERGEANT                F. Eick for all proceedings)
20   SCOTT CRAIG, SERGEANT
21   MARICELLA LONG, DEPUTY
     GERARD SMITH, DEPUTY MICKEY
22
     MANZO, DEPUTY JAMES SEXTON,
23   individually and in their official
     capacities, and DOES 1 through 10,
24
     inclusive,
25
                 Defendants.
26
27
28

                                              -1-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 2 of 15 Page ID #:1292



 1
     TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD HEREIN:
 2
           Defendant JAMES SEXTION (hereinafter referred to as “answering
 3
     defendant”) answers the Complaint of Plaintiff ANTHONY BROWN and
 4
     otherwise pleads as follows:
 5
           1.     In answer to paragraph 1 of plaintiff’s Complaint, answering
 6
     defendant neither admits nor denies the allegations contained therein on the basis
 7
     that the Complaint speaks for itself.
 8
           2.     In answer to paragraph 2 of plaintiff’s Complaint, answering
 9
     defendant admits jurisdiction is proper but denies the remaining allegations
10
     because they require an interpretation of law.
11
           3.     In answer to paragraph 3 of plaintiffs Complaint, answering
12
     defendant admits venue is proper.
13
           4.     In answer to paragraph 4 of plaintiff’s Complaint, answering
14
     defendant is without sufficient knowledge or information to form a belief as to
15
     the truth of the allegations contained in said paragraph, and on that basis denies
16
     said allegations.
17
           5.     In answer to paragraph 5 of plaintiff’s Complaint, answering
18
     defendant denies the allegations contained therein.
19
           6.     In answer to paragraph 6 of plaintiff’s Complaint, answering
20
     defendant admits that plaintiff is an individual that was in the custody of the
21
     County of Los Angeles Sheriff’s Department during the time in question.
22
     Answering defendant denies the remainder of the paragraph based on lack of
23
     sufficient information and belief.
24
           7.     In answer to paragraph 7 of plaintiff’s Complaint, answering
25
     defendant admits the allegations contained therein.
26
           8.     In answer to paragraph 8 of plaintiff’s Complaint, answering
27
     defendant denies each and every allegation in said paragraph pertaining to this
28

                                                 -2-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 3 of 15 Page ID #:1293



 1
     answering defendant. This answering defendant has no information or belief as
 2
     to other parties referenced in the paragraph, and on that basis denies said
 3
     allegations.
 4
           9.       In answer to paragraph 9 of plaintiff’s Complaint, answering
 5
     defendant denies the allegations contained therein.
 6
           10.      In answer to paragraph 10 of plaintiff’s Complaint, answering
 7
     defendant denies each and every allegation in said paragraph.
 8
           11.      In answer to paragraph 11 of plaintiff’s Complaint, answering
 9
     defendant admits or denies the referenced paragraphs in the same manner as they
10
     were originally responded to.
11
           12.      In answer to paragraph 12 of plaintiff’s Complaint, answering
12
     defendant admits that plaintiff so asserts but denies that any violation of rights
13
     occurred.
14
           13.      In answer to paragraph 13 of plaintiff’s Complaint, answering
15
     defendant denies any conduct that subjected plaintiff to cruel and unusual
16
     punishment. Answering defendant admits that plaintiff was moved to different
17
     cells in the jail but denies the remaining allegations of the paragraph.
18
           14.      In answer to paragraph 14 of plaintiff’s Complaint, answering
19
     defendant denies the allegations contained therein.
20
           15.      In answer to paragraph 15 of plaintiff’s Complaint, answering
21
     defendant denies the allegations contained therein.
22
           16.      In answer to paragraph 16 of plaintiff’s Complaint, answering
23
     defendant denies the allegations contained therein.
24
           17.      In answer to paragraph 17 of plaintiff’s Complaint, answering
25
     defendant neither denies nor admits the allegations contained in said paragraph
26
     because they do not apply to him.
27
28

                                                  -3-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 4 of 15 Page ID #:1294



 1
           18.    In answer to paragraph 18 of plaintiff’s Complaint, answering
 2
     defendant denies the allegations contained therein.
 3
           19.    In answer to paragraph 19 of plaintiff’s Complaint, answering
 4
     defendant neither denies nor admits the allegations contained in said paragraph
 5
     because they do not apply to him.
 6
           20.    In answer to paragraph 20 of plaintiff’s Complaint, answering
 7
     defendant neither denies nor admits the allegations contained in said paragraph
 8
     because they do not apply to him.
 9
           21.    In answer to paragraph 21 of plaintiff’s Complaint, answering
10
     defendant neither denies nor admits the allegations contained in said paragraph
11
     because they do not apply to him.
12
           22.    In answer to paragraph 22 of plaintiff’s Complaint, answering
13
     defendant neither denies nor admits the allegations contained in said paragraph
14
     because they do not apply to him.
15
           23.    In answer to paragraph 23 of plaintiff’s Complaint, answering
16
     defendant neither denies nor admits the allegations contained in said paragraph
17
     because they do not apply to him.
18
           24.    In answer to paragraph 24 of plaintiff’s Complaint, answering
19
     defendant neither denies nor admits the allegations contained in said paragraph
20
     because they do not apply to him.
21
           25.    In answer to paragraph 25 of plaintiff’s Complaint, answering
22
     defendant denies that plaintiff was deprived of any such rights.
23
           26.    In answer to paragraph 26 of plaintiff’s Complaint, answering
24
     defendant denies that plaintiff is so entitled.
25
           27.    In answer to paragraph 27 of plaintiff’s Complaint, answering
26
     defendant denies the allegations contained therein.
27
28

                                                   -4-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 5 of 15 Page ID #:1295



 1
           28.    In answer to paragraph 28 of plaintiff’s Complaint, answering
 2
     defendant denies plaintiff is so entitled.
 3
           29.    In answer to paragraph 29 of plaintiff’s Complaint, answering
 4
     defendant admits or denies the referenced paragraphs in the same manner as they
 5
     were originally responded to.
 6
           30.    In answer to paragraph 30 of plaintiff’s Complaint, answering
 7
     defendant neither denies nor admits the allegations contained in said paragraph
 8
     because they do not apply to him.
 9
           31.    In answer to paragraph 31 of plaintiff’s Complaint, answering
10
     defendant neither denies nor admits the allegations contained in said paragraph
11
     because they do not apply to him.
12
           32.    In answer to paragraph 32 of plaintiff’s Complaint, answering
13
     defendant neither denies nor admits the allegations contained in said paragraph
14
     because they do not apply to him.
15
           33.    In answer to paragraph 33 of plaintiff’s Complaint, answering
16
     defendant neither denies nor admits the allegations contained in said paragraph
17
     because they do not apply to him.
18
           34.    In answer to paragraph 34 of plaintiff’s Complaint, answering
19
     defendant neither denies nor admits the allegations contained in said paragraph
20
     because they do not apply to him.
21
           35.    In answer to paragraph 35 of plaintiff’s Complaint, answering
22
     defendant neither denies nor admits the allegations contained in said paragraph
23
     because they do not apply to him.
24
           36.    In answer to paragraph 36 of plaintiff’s Complaint, answering
25
     defendant neither denies nor admits the allegations contained in said paragraph
26
     because they do not apply to him.
27
28

                                                  -5-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 6 of 15 Page ID #:1296



 1
           37.   In answer to paragraph 37 of plaintiff’s Complaint, answering
 2
     defendant neither denies nor admits the allegations contained in said paragraph
 3
     because they do not apply to him.
 4
           38.   In answer to paragraph 38 of plaintiff’s Complaint, answering
 5
     defendant neither denies nor admits the allegation contained in said paragraph
 6
     because it does not apply to him.
 7
           39.   In answer to paragraph 39 of plaintiff’s Complaint, answering
 8
     defendant admits or denies the referenced paragraphs in the same manner as they
 9
     were originally responded to.
10
           40.   In answer to paragraph 40 of plaintiff’s Complaint, answering
11
     defendant admits the allegations contained therein.
12
           41.   In answer to paragraph 41 of plaintiff’s Complaint, answering
13
     defendant denies the allegations contained therein.
14
           42.   In answer to paragraph 42 of plaintiff’s Complaint, answering
15
     defendant denies the allegations contained therein.
16
           43.   In answer to paragraph 43 of plaintiff’s Complaint, answering
17
     defendant denies the allegations contained therein.
18
           44.   In answer to paragraph 44 of plaintiff’s Complaint, answering
19
     defendant denies the allegations contained therein.
20
           45.   In answer to paragraph 45 of plaintiff’s Complaint, answering
21
     defendant denies the allegations contained therein.
22
           46.   In answer to paragraph 46 of plaintiff’s Complaint, answering
23
     defendant denies the allegations contained therein.
24
           47.   In answer to paragraph 47 of plaintiff’s Complaint, answering
25
     defendant admits or denies the referenced paragraphs in the same manner as they
26
     were originally responded to.
27
28

                                                -6-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 7 of 15 Page ID #:1297



 1
           48.    In answer to paragraph 48 of plaintiff’s Complaint, answering
 2
     defendant admits that plaintiff so asserts but denies any violation of rights.
 3
           49.    In answer to paragraph 49 of plaintiff’s Complaint, answering
 4
     defendant admits that he became aware that plaintiff was an informant but denies
 5
     the remaining allegations contained in the paragraph.
 6
           50.    In answer to paragraph 50 of plaintiff’s Complaint, answering
 7
     defendant denies the allegations contained therein.
 8
           51.    In answer to paragraph 51 of plaintiff’s Complaint, answering
 9
     defendant denies any retaliatory action against plaintiff. This answering
10
     defendant has no information as to the FBI’s information or statements made to
11
     plaintiff and on that basis denies the allegations contained in the paragraph.
12
           52.    In answer to paragraph 52 of plaintiff’s Complaint, answering
13
     defendant denies any retaliatory conduct.
14
           53.    In answer to paragraph 53 of plaintiff’s Complaint, answering
15
     defendant denies any retaliatory conduct and denies that plaintiff suffered any
16
     damages.
17
           54.    In answer to paragraph 54 of plaintiff’s Complaint, answering
18
     defendant denies the allegations contained therein.
19
           55.    In answer to paragraph 55 of plaintiff’s Complaint, answering
20
     defendant denies the allegations contained therein.
21
           56.    In answer to paragraph 56 of plaintiff’s Complaint, answering
22
     defendant denies the allegations contained therein.
23
           57.    In answer to paragraph 57 of plaintiff’s Complaint, answering
24
     defendant admits or denies the referenced paragraphs in the same manner as they
25
     were originally responded to.
26
           58.    In answer to paragraph 58 of plaintiff’s Complaint, answering
27
     defendant admits that plaintiff is so asserting but denies any such violations.
28

                                                  -7-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 8 of 15 Page ID #:1298



 1
           59.    In answer to paragraph 59 of plaintiff’s Complaint, answering
 2
     defendant neither denies nor admits the allegations contained in said paragraph
 3
     because they do not apply to him.
 4
           60.    In answer to paragraph 60 of plaintiff’s Complaint, answering
 5
     defendant lacks information or belief as to the allegation contained therein, and
 6
     on that basis, denies them.
 7
           61.    In answer to paragraph 61 of plaintiff’s Complaint, answering
 8
     defendant lacks information or belief as to the allegation contained therein, and
 9
     on that basis, denies them.
10
           62.    In answer to paragraph 62 of plaintiff’s Complaint, answering
11
     defendant neither denies nor admits the allegations contained in said paragraph
12
     because they do not apply to him.
13
           63.    In answer to paragraph 63 of plaintiff’s Complaint, answering
14
     defendant lacks information or belief as to the allegation contained therein, and
15
     on that basis, denies them.
16
           64.    In answer to paragraph 64 of plaintiff’s Complaint, answering
17
     defendant denies the allegations contained in said paragraph.
18
           65.    In answer to paragraph 65 of plaintiff’s Complaint, answering
19
     defendant denies the allegations contained in said paragraph.
20
           66.    In answer to paragraph 66 of plaintiff’s Complaint, answering
21
     defendant denies the allegations contained in said paragraph.
22
           67.    In answer to paragraph 67 of plaintiff’s Complaint, answering
23
     defendant admits or denies the referenced paragraphs in the same manner as they
24
     were originally responded to.
25
           68.    In answer to paragraph 68 of plaintiff’s Complaint, answering
26
     defendant admits that plaintiff so asserts but denying any such conspiracy.
27
28

                                                 -8-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 9 of 15 Page ID #:1299



 1
           69.    In answer to paragraph 69 of plaintiff’s Complaint, answering
 2
     defendant denies any such conspiracy existed, and on that basis, denies the
 3
     allegations contained in said paragraph.
 4
           70.    In answer to paragraph 70 of plaintiff’s Complaint, answering
 5
     defendant denies the allegations contained in said paragraph.
 6
           71.    In answer to paragraph 71 of plaintiff’s Complaint, answering
 7
     defendant denies the allegations contained in said paragraph.
 8
                                AFFIRMATIVE DEFENSES
 9
                            FIRST AFFIRMATIVE DEFENSE
10
           As a separate and distinct affirmative defense, answering defendant alleges
11
     that plaintiff’s Complaint fails to state facts sufficient to constitute a cause of
12
     action upon which relief can be granted.
13
                           SECOND AFFIRMATIVE DEFENSE
14
           As a separate and distinct affirmative defense, answering defendant alleges
15
     that his acts or omissions were discretionary, requiring personal deliberation,
16
     decision and judgment which were done honestly, reasonably and in good faith,
17
     and by virtue of which he is immune from liability.
18
                            THIRD AFFIRMATIVE DEFENSE
19
           As a separate and distinct affirmative defense, answering defendant alleges
20
     that plaintiff’s Complaint, and each and every claim contained therein, and/or any
21
     amendments thereto, is barred by the California Government Tort Claims Act.
22
                          FOURTH AFFIRMATIVE DEFENSE
23
           As a separate and distinct affirmative defense, plaintiff’s claims against
24
     answering defendant are barred as answering defendant has qualified immunity
25
     from the allegations set forth in plaintiff’s Complaint.
26
     ///
27
     ///
28

                                                   -9-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 10 of 15 Page ID #:1300



  1
                              FIFTH AFFIRMATIVE DEFENSE
  2
             As a separate and distinct affirmative defense, answering defendant alleges
  3
      that he is a state official acting in his official capacity, and is therefore not liable
  4
      for damages under title 42 U.S.C. § 1983.
  5
                              SIXTH AFFIRMATIVE DEFENSE
  6
             As a separate and distinct affirmative defense, answering defendant alleges
  7
      the Complaint, and each claim contained therein, is barred on the grounds that
  8
      this answering defendant was not the cause in fact of any alleged damage, injury
  9
      or loss to plaintiff, if any.
 10
                            SEVENTH AFFIRMATIVE DEFENSE
 11
             As a separate and distinct affirmative defense, answering defendant alleges
 12
      that the Complaint and the relief sought therein are barred by the Prison
 13
      Litigation Reform Act (42 U.S.C. 1997 § et seq.).
 14
                             EIGHTH AFFIRMATIVE DEFENSE
 15
             As a separate and distinct affirmative defense, answering defendant alleges
 16
      that plaintiff’s Complaint, and each and every claim contained therein, and/or any
 17
      amendments thereto, is barred by the applicable statute of limitations.
 18
                              NINTH AFFIRMATIVE DEFENSE
 19
             As a separate and distinct affirmative defense, answering defendant alleges
 20
      that plaintiff’s alleged damages, if any, were caused by persons and/or entities
 21
      other than this answering defendant who failed to exercise ordinary care, caution
 22
      or prudence and were negligent in their dealing with plaintiff, and that at all
 23
      times, said persons or entities were acting without consent, knowledge and/or
 24
      ratification of this answering defendant.
 25
      ///
 26
      ///
 27
      ///
 28

                                                    -10-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 11 of 15 Page ID #:1301



  1
                             TENTH AFFIRMATIVE DEFENSE
  2
            As a separate and distinct affirmative defense, answering defendant alleges
  3
      that he is not liable for injuries and damages, if any, which were the result of the
  4
      exercise of the discretion vested in public officers and employees.
  5
                         ELEVENTH AFFIRMATIVE DEFENSE
  6
            As a separate and distinct affirmative defense, answering defendant alleges
  7
      that plaintiff’s Complaint, and each claim contained therein, is barred pursuant to
  8
      the equitable doctrine of laches.
  9
                          TWELFTH AFFIRMATIVE DEFENSE
 10
            As a separate and distinct affirmative defense, answering defendant alleges
 11
      that plaintiff’s Complaint, and each claim contained therein, is barred pursuant to
 12
      the doctrine of unclean hands.
 13
                        THIRTEENTH AFFIRMATIVE DEFENSE
 14
            As a separate and distinct affirmative defense, answering defendant alleges
 15
      that plaintiff is estopped by his own acts or omissions from recovery against
 16
      answering defendant for the claims asserted in the Complaint.
 17
                       FOURTEENTH AFFIRMATIVE DEFENSE
 18
            As a separate and distinct affirmative defense, answering defendant alleges
 19
      that he is not liable by operation of California Government Code §§ 815.2(b) and
 20
      820.2, in that the injuries or damages, if any, were the result of the exercise of the
 21
      discretion vested in public officers and employees.
 22
                         FIFTEENTH AFFIRMATIVE DEFENSE
 23
            As a separate and distinct affirmative defense, answering defendant alleges
 24
      that he is not liable by operation of California Government Code §§ 815.2(b) and
 25
      820.4 for the execution or enforcement of the law by public officers or employees
 26
      exercising due care.
 27
      ///
 28

                                                   -11-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 12 of 15 Page ID #:1302



  1
                            SIXTEENTH AFFIRMATIVE DEFENSE
  2
            As a separate and distinct affirmative defense, answering defendant alleges
  3
      that he is not liable for injuries and damages alleged by plaintiff by operation of
  4
      California Government Code §§ 815.2(b) and 820.6.
  5
                       SEVENTEENTH AFFIRMATIVE DEFENSE
  6
            As a separate and distinct affirmative defense, answering defendant alleges
  7
      that he is not liable for injuries or damages alleged by plaintiff pursuant to statute
  8
      by operation of California Government Code § 820.8 for the acts or omissions of
  9
      others.
 10
                        EIGHTEENTH AFFIRMATIVE DEFENSE
 11
            As a separate and distinct affirmative defense, answering defendant alleges
 12
      that he is not liable for the failure to discharge a mandatory duty in that he
 13
      exercised reasonable diligence in the discharge of all duties as provided by
 14
      California Government Code § 815.6.
 15
                        NINETEENTH AFFIRMATIVE DEFENSE
 16
            As a separate and distinct affirmative defense, answering defendant alleges
 17
      he is not liable pursuant to statute by operation of California Government Code §
 18
      818.2 or 821 for the adoption or failure to adopt or enforce any law.
 19
                        TWENTIETH AFFIRMATIVE DEFENSE
 20
            As a separate and distinct affirmative defense, answering defendant alleges
 21
      that he is not liable pursuant to statute by operation of California Government
 22
      Code § 818.8 or 822.2 for misrepresentations by employees.
 23
                      TWENTY-FIRST AFFIRMATIVE DEFENSE
 24
            As a separate and distinct affirmative defense, answering defendant alleges
 25
      that the plaintiff’s claims are barred pursuant to California Government Code §
 26
      845.6, for the failure to furnish or obtain medical care.
 27
      ///
 28

                                                   -12-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 13 of 15 Page ID #:1303



  1
                     TWENTY-SECOND AFFIRMATIVE DEFENSE
  2
            As a separate and distinct affirmative defense, answering defendant alleges
  3
      that the plaintiff’s claims are barred by the failure of plaintiff to timely comply
  4
      with the administrative claim provisions of California Government Code §§
  5
      911.2, 945.4, 945.6, 950.2 and 950.6.
  6
                      TWENTY-THIRD AFFIRMATIVE DEFENSE
  7
            As a separate and distinct affirmative defense, answering defendant alleges
  8
      that he is not liable pursuant to statute of operation of California Government
  9
      Code § 855.6 for any alleged injuries.
 10
                     TWENTY-FOURTH AFFIRMATIVE DEFENSE
 11
            As a separate and distinct affirmative defense, answering defendant alleges
 12
      that he is not liable pursuant to statute by operation of California Government
 13
      Code § 856.4 for the failure to admit a person to a public medical facility.
 14
                                           PRAYER
 15
            WHEREFORE, this answering defendant prays that:
 16
            1.     That plaintiff takes nothing by this action;
 17
            2.     That answering defendant recovers his costs of defense incurred
 18
      herein, including reasonable attorneys’ fees; and
 19
            3.     For such other costs and further relief as the Court deems just and
 20
      proper.
 21
 22   Dated: March 5, 2021                   SEKI, NISHIMURA & WATASE, LLP
 23
 24                                          By:     /s/ GILBERT M. NISHIMURA
 25                                                 GILBERT M. NISHIMUPA
                                                    JANET L. KEUPER
 26                                                 Attorneys for Defendant
 27                                                 JAMES SEXTON
 28

                                                   -13-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 14 of 15 Page ID #:1304



  1
                              DEMAND FOR JURY TRIAL
  2
            Defendant JAMES SEXTON hereby respectfully demands a trial by jury
  3
      on all claims in the within action as provided by Federal Rule of Civil Procedure,
  4
      Rule 38(a) and (b).
  5
  6   Dated: March 5, 2021                 SEKI, NISHIMURA & WATASE, LLP
  7
  8                                        By:     /s/ GILBERT M. NISHIMURA
  9                                               GILBERT M. NISHIMUPA
                                                  JANET L. KEUPER
 10                                               Attorneys for Defendant
 11                                               JAMES SEXTON
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28

                                                 -14-
Case 2:15-cv-02162-DDP-E Document 110 Filed 03/05/21 Page 15 of 15 Page ID #:1305




  1                        PROOF OF SERVICE
  2
           UNITED STATES DISTRICT COURT, CENTRAL DISTRICT OF
                              CALIFORNIA
  3

  4                       Brown, Anthony v. County of Los Angeles
                           Case No.: 2:15-CV-02162 DDP (FFMx)
  5

  6         I am employed in the County of Los Angeles, State of California. I am over
      the age of 18 and not a party to this action. My business address is 605 W.
  7   Olympic Blvd., Suite 900, Los Angeles, California 90015.
  8
            On March 5, 2021, I served the document described as: DEFENDANT
  9   JAMES SEXTON’S ANSWER TO PLAINTIFF’S COMPLAINT FOR
 10   DAMAGES; DEMAND FOR JURY TRIAL on the plaintiff in the action by
      placing a true copy thereof enclosed in a sealed envelope addressed as follows:
 11

 12   Anthony Brown, Sr., #V-79273
      Facility C
 13   Mule Creek State Prison
 14   P.O. Box 409060
      Ione, CA 95640
 15

 16   / XXX / (BY MAIL) I placed the envelope for collection and mailing on the date
      shown above, at this office, in Los Angeles, California, following our ordinary
 17   business practices.
 18
             I am readily familiar with the office’s practice of collecting and processing
 19   correspondence for mailing. On the same day that the correspondence is placed for
 20   collection and mailing, it is deposited in the ordinary course of business with the
      U.S. Postal Service in a sealed envelope with postage fully prepaid.
 21

 22
      /XXX/ (FEDERAL) I declare under penalty of perjury that I am employed in the
 23   office of a member of the bar of this Court at whose direction the service was
 24   made.
 25         Executed on March 5, 2021 at Los Angeles, California.
 26
                                                         /s/ STEPHANIE K. CHIN
 27                                                      Stephanie K. Chin
 28


                                           -1-
